Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of August 25, 2020 (this
“Amendment”), is entered into among INTERNATIONAL FLAVORS & FRAGRANCES INC. (the
“Company”), the Lenders signatory hereto and MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent (in such capacity, the “Agent”).

WHEREAS, the Company, the Lenders from time to time party thereto and the Agent
have entered into that certain Term Loan Credit Agreement, dated as of June 6,
2018 (as amended prior to the date hereof, the “Credit Agreement”).

WHEREAS, pursuant to Section 9.01 of the Credit Agreement, the Company, the
Lenders party hereto (constituting the Required Lenders) and the Agent have
agreed to amend the Credit Agreement as provided for herein.

NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
have the meanings given in the Credit Agreement.

2. Amendment. Upon satisfaction of the conditions set forth in Section 3 hereof:

(a) The Credit Agreement shall be amended and restated in the form attached as
Exhibit A hereto; and

(b) The Credit Agreement shall be amended by appending as Exhibit E thereto the
Subsidiary Guaranty attached as Exhibit B hereto.

The Credit Agreement, as so amended by this Amendment, is referred to herein as
the “Amended Credit Agreement”.

3. Effectiveness. This Amendment will become effective upon the date on which
the following conditions precedent are first satisfied (the “Amendment Effective
Date”):

(a) The Agent shall have received from the Company and from the Required Lenders
an executed counterpart of this Amendment (or photocopies thereof sent by fax,
.pdf or other electronic means, each of which shall be enforceable with the same
effect as a signed original).

(b) The Agent shall have received a certificate, dated the Amendment Effective
Date and signed by a duly authorized officer of the Company, confirming (i) the
representations and warranties set forth in this Amendment shall be true and
correct in all material respects (unless qualified by materiality in which case
are true and correct in all respects) on and as of the Amendment Effective Date
and (ii) no event shall have occurred and be continuing, or would result from
this Amendment or the transactions contemplated hereby, that would, as of the
Amendment Effective Date, constitute a Default.



--------------------------------------------------------------------------------

(c) The Agent shall have received all fees and expenses due and payable on or
prior to the Amendment Effective Date, including, to the extent invoiced three
(3) Business Days prior to the Amendment Effective Date, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Company under the Amended Credit Agreement.

4. Representations and Warranties. The Company represents and warrants, as of
the date hereof, that, after giving effect to the provisions of this Amendment,
(a) each of the representations and warranties made by the Company in
Section 4.01 of the Amended Credit Agreement is true in all material respects on
and as of the date hereof as if made on and as of the date hereof, except (i) to
the extent that such representations and warranties refer to an earlier date, in
which case they were true in all material respects as of such earlier date or
(ii) to the extent that such representations and warranties are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true in all respects, and (b) no event shall have occurred
and be continuing, or would result from this Amendment or the transactions
contemplated hereby, that would, as of the Amendment Effective Date, constitute
a Default.

5. Effect of the Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Credit Agreement, the Amended Credit Agreement or any other Loan Document, and
shall not alter, modify, amend, serve to effect a novation of, or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Amended Credit Agreement or any other
Loan Document, all of which, as amended, amended and restated, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement and in any exhibits attached thereto to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Amended Credit Agreement.

6. Miscellaneous. The provisions of Sections 9.02 (Notices, Etc.); 9.03 (No
Waiver; Remedies); 9.04 (Costs and Expenses) (except clauses (c) and (d)
thereof); 9.08 (Confidentiality); 9.10 (Governing Law; Jurisdiction; Etc.); 9.11
(Execution in Counterparts); 9.14 (Acknowledgement and Consent to Bail-In of
Affected Financial Institutions); and 9.19 (Waiver of Jury Trial) of the Amended
Credit Agreement shall apply with like effect to this Amendment. This Amendment
shall be a “Loan Document” for all purposes under the Amended Credit Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC., By:  

/s/ John Taylor

  Name: John Taylor   Title: Treasurer

 

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Agent By:  

/s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title: Authorized Signatory

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS

as a Lender

By:  

/s/ Christopher Sked

  Name: Christopher Sked   Title: Managing Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

Citizens Bank, N.A.

as a Lender

By:  

/s/ Angela Reilly

  Name: Angela Reilly   Title: Senior Vice President

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

COBANK, ACB

as a Lender

By:  

/s/ Jared Greene

  Name: Jared Greene   Title: Assistant Corporate Secretary

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Steve Zambriczki

  Name: Steve Zambriczki   Title: Senior Vice President

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch

as a Lender

By:  

/s/ Sean Hassett

  Name: Sean Hassett   Title: Director By:  

/s/ Barry Fehily

  Name: Barry Fehily   Title: Managing Director

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.

as a Lender

By:  

/s/ Mark Maloney

  Name: Mark Maloney   Title: Authorized Signatory

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK

as a Lender

By:  

/s/ James Beck

  Name: James Beck   Title: Associate Director

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

U.S. Bank National Association

as a Lender

By:  

/s/ Steven F Bobinchak

  Name: Steven F Bobinchak   Title: Assistant Vice President

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Michael J. Stein

  Name: Michael J. Stein   Title: Vice President

 

[Signature Page to Frutarom Credit Agreement Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT A

TERM LOAN CREDIT AGREEMENT

Dated as of June 6, 2018

Amended pursuant to Amendment No. 1 to Credit Agreement, dated as of July 13,
2018

Amended pursuant to Amendment No. 2 to Credit Agreement, dated as of January 17,
2020

Amended pursuant to Amendment No. 3 to Credit Agreement, dated as of August 25,
2020

among

INTERNATIONAL FLAVORS & FRAGRANCES INC.

as Company

THE LENDERS NAMED HEREIN

as Lenders

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

MORGAN STANLEY SENIOR FUNDING, INC., BNP PARIBAS SECURITIES CORP.,

CITIGROUP GLOBAL MARKETS INC.,

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article 1 DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01.

  Certain Defined Terms      1  

Section 1.02.

  Computation of Time Periods      18  

Section 1.03.

  Accounting Terms      18  

Section 1.04.

  Pro Forma Calculations      18  

Section 1.05.

  Divisions      18  

Section 1.06.

  Benchmark Replacement      18  

Article 2 AMOUNTS AND TERMS OF THE ADVANCES

     19  

Section 2.01.

  The Advances      19  

Section 2.02.

  Making the Advances      19  

Section 2.03.

  [Reserved]      19  

Section 2.04.

  Fees      19  

Section 2.05.

  Termination or Reduction of the Commitments      19  

Section 2.06.

  Repayment of Advances; Amortization      20  

Section 2.07.

  Interest on Advances      20  

Section 2.08.

  Interest Rate Determination      21  

Section 2.09.

  Optional Conversion of Advances      22  

Section 2.10.

  Prepayments of Advances      23  

Section 2.11.

  Increased Costs      23  

Section 2.12.

  Illegality      24  

Section 2.13.

  Payments and Computations      25  

Section 2.14.

  Taxes      26  

Section 2.15.

  Sharing of Payments, Etc.      29  

Section 2.16.

  Evidence of Debt      30  

Section 2.17.

  Use of Proceeds      30  

Section 2.18.

  [Reserved]      30  

Section 2.19.

  [Reserved]      30  

Section 2.20.

  Defaulting Lenders      31  

Section 2.21.

  Mitigation Obligations; Replacement of Lenders      32  

Article 3 CONDITIONS TO EFFECTIVENESS AND LENDING [INTENTIONALLY OMMITTED]

     33  

Article 4 REPRESENTATIONS AND WARRANTIES

     33  

Section 4.01.

  Representations and Warranties of the Company      33  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Article 5 COVENANTS OF THE COMPANY

     35  

Section 5.01.

  Affirmative Covenants      35  

Section 5.02.

  Negative Covenants      38  

Section 5.03.

  Financial Covenant      42  

Article 6 EVENTS OF DEFAULT

     43  

Section 6.01.

  Events of Default      43  

Article 7 [RESERVED]

     45  

Article 8 THE AGENT

     45  

Section 8.01.

  Appointment and Authority      45  

Section 8.02.

  Rights as a Lender      45  

Section 8.03.

  Exculpatory Provisions      45  

Section 8.04.

  Reliance by Agent      47  

Section 8.05.

  Delegation of Duties      47  

Section 8.06.

  Resignation of Agent      47  

Section 8.07.

  Non-Reliance on Agent and Other Lenders      48  

Section 8.08.

  No Other Duties, etc.      48  

Article 9 MISCELLANEOUS

     48  

Section 9.01.

  Amendments, Etc.      48  

Section 9.02.

  Notices, Etc.      49  

Section 9.03.

  No Waiver; Remedies      50  

Section 9.04.

  Costs and Expenses      51  

Section 9.05.

  Right of Set-off      53  

Section 9.06.

  Binding Effect      53  

Section 9.07.

  Assignments and Participations      54  

Section 9.08.

  Confidentiality      58  

Section 9.09.

  Certain ERISA Matters      59  

Section 9.10.

  Governing Law; Jurisdiction; Etc.      60  

Section 9.11.

  Execution in Counterparts      61  

Section 9.12.

  [Reserved]      61  

Section 9.13.

  [Reserved]      61  

Section 9.14.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
61  

Section 9.15.

  Patriot Act Notice      63  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.16.

  [Reserved]      63  

Section 9.17.

  No Fiduciary Duty      63  

Section 9.18.

  [Reserved]      63  

Section 9.19.

  Waiver of Jury Trial      64  

Section 9.20.

  Acknowledgement Regarding Any Supported QFCs      64  

 

Schedules Schedule I – Commitments Schedule 5.02(a) – Existing Liens Exhibits
Exhibits Exhibit A – Form of Note Exhibit B – [Reserved] Exhibit C – Form of
Assignment and Assumption Exhibit D – Tax Forms Exhibit E – Form of Subsidiary
Guaranty

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

Dated as of June 6, 2018

INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the “Company”),
the banks, financial institutions and other institutional lenders (the
“Lenders”) party hereto from time to time, and MORGAN STANLEY SENIOR FUNDING,
INC. (“Morgan Stanley”), as administrative agent (the “Agent”) for the Lenders
(as hereinafter defined), hereby agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Company as part of a Borrowing
from each of the Lenders pursuant to Section 2.01, and includes a Base Rate
Advance or a Eurocurrency Rate Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the recital of parties.

“Agent’s Account” means the account of the Agent maintained by the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.

“Agreement” means this Term Loan Credit Agreement, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

“Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of July 13, 2018, among the Company, certain Lenders signatory thereto and
the Agent.

“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement, dated
as of January 17, 2020, among the Company, certain Lenders signatory thereto and
the Agent.



--------------------------------------------------------------------------------

“Amendment No. 3” means that certain Amendment No. 3 to Credit Agreement, dated
as of August 25, 2020, among the Company, certain Lenders signatory thereto and
the Agent.

“Amendment No. 3 Effective Date” means the date on which the conditions
precedent set forth in Section 3 of Amendment No. 3 have been satisfied and
Amendment No. 3 becomes effective in accordance with its terms.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means as of any date, with respect to any Base Rate Advance
or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Margin for Base
Rate Advances     Applicable
Margin for
Eurocurrency
Rate Advances  

Level 1

A+ / A1 or above

     0.000 %      0.750 % 

Level 2

A / A2

     0.000 %      0.875 % 

Level 3

A- / A3

     0.000 %      1.000 % 

Level 4

BBB+ / Baa1

     0.125 %      1.125 % 

Level 5

BBB / Baa2

     0.250 %      1.250 % 

Level 6

BBB- / Baa3

     0.500 %      1.500 % 

Level 7

Lower than Level 6

     1.000 %      2.000 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Morgan Stanley, BNP Paribas Securities Corp., Citigroup Global
Markets Inc. and JPMorgan Chase Bank, N.A., each in its capacity as a joint lead
arranger and joint bookrunner for the term loan facility provided under this
Agreement.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent. “Authorization”
means an authorization, consent, approval, resolution, license exemption, filing
or registration (including, without limitation, Environmental Permits).

“Bail-In Action” has the meaning specified in Section 9.14.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest per annum from time to time published in the “Money
Rates” section of The Wall Street Journal as being the “Prime Lending Rate” or,
if more than one rate is published as the Prime Lending Rate, then the highest
of such rates (each change in the Prime Lending Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic Business Day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Agent shall choose a reasonably
comparable index or source to use as the basis for the Prime Lending Rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the ICE Benchmark Administration Settlement Rate applicable to Dollars for a
period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt,
the One Month LIBOR for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 A.M. London time on such day); provided that if One Month
LIBOR shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowing” means Advances of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Rate Advances, as to which a single
Interest Period is in effect.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in New
York City.

 

3



--------------------------------------------------------------------------------

“Cash” means, at any time, cash as defined in the Audit and Accounting Guides
issued by the American Institute of Certified Public Accountants of the United
States of America (as amended from time to time) which includes as at the date
of this Agreement currency on hand, demand deposits with financial institutions
and other similar deposit accounts.

“Cash Equivalents” means, at any time, cash equivalents as defined in the Audit
and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.

“Change in Law” means the occurrence, after the date of this Agreement, or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means October 4, 2018.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” means as to any Lender (a) as of June 6, 2018, the amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Commitment”
or (b) if such Lender has entered into an Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c), as such amount may be reduced pursuant to Section 2.05. As of
the Amendment No. 3 Effective Date, there are no Commitments outstanding.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet of the
Company and its Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom: (i) all current liabilities,
including current maturities of long-term debt and of obligations under capital
leases; and (ii) the total of the net book values of all assets of the Company
and its Subsidiaries, properly classified as intangible assets under U.S.
generally accepted accounting principles (including goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets).

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication: (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of assets or services (other than trade payables incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to assets acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
assets), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to the provisions of
Section 1.03) recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) the net obligations of such Person in respect
of Hedge Agreements, (h) receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis), (i)
[reserved], (j) any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing,
(k) all Debt of others referred to in paragraphs (a) through (j) above or
paragraph (l) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) assets, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for assets or services irrespective of
whether such assets are received or such services are rendered) or (4) otherwise
to assure a creditor against loss, and (l) all Debt referred to in paragraphs
(a) through (k) above secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on assets
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. “Debt for Borrowed Money” of a person means all items that, in
accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such person other than any amounts which would be classified as
indebtedness, in accordance with GAAP, which arise under any Hedge Agreements.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

5



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
two or more Business Days after written request of the Agent or the Company,
failed to confirm in writing to the Agent and the Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Company’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that, for
the avoidance of doubt, a Lender shall not be a Defaulting Lender solely by
virtue of (1) the control, ownership or acquisition of any equity interest in
that Lender or any direct or indirect Parent Company thereof by a Governmental
Authority or instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, so long as, in the case of clause (1) and clause (2), such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality thereof) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company, and the Lenders.

“Disclosure Documents” means (x) the Company’s annual reports on Form 10-K, the
Company’s quarterly reports on Form 10-Q and the Company’s current reports on
Form 8-K filed with the Securities and Exchange Commission filed prior to the
Amendment No. 3 Effective Date, (y) Palate’s annual reports and quarterly
reports posted on Palate’s website and publicly available prior to the Amendment
No. 3 Effective Date and (z) means the Remainco SEC Documents and the RMT
Partner SEC Documents (each as defined in the Neptune Acquisition Agreement as
in effect on December 15, 2019) filed or furnished with the Securities and
Exchange Commission on or prior to the Amendment No. 3 Effective Date.

 

6



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.

“EEA Financial Institution” has the meaning specified in Section 9.14.

“EBITDA” of a Person means, for any Relevant Period, net income (or net loss)
plus the sum of: (a) interest expense; (b) income tax expense; (c) depreciation
expense; (d) amortization expense and all other non-cash charges;
(e) extraordinary or unusual losses deducted in calculating net income less
extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) costs and expenses incurred in connection with the Palate
Transactions and the Neptune Transactions and customary costs and expenses
incurred in connection with acquisitions, investments, issuances of equity and
incurrence of indebtedness to the extent any such transaction is not prohibited
by this Agreement, in each case determined in accordance with GAAP for the
Relevant Period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority or third party for enforcement, cleanup, removal, response,
remedial or other actions or damages and (b) by any governmental or regulatory
authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials.

 

7



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Company or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA); or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurocurrency Lending Office) or such other office, branch or Affiliate as such
Lender may hereafter designate as its Eurocurrency Lending Office by notice to
the Company and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing (a) an interest rate per annum
appearing on the LIBOR Screen Rate as of approximately 11:00 A.M. (London time)
on the date two Business Days before the first day of such Interest Period as
the rate for Dollar deposits having a term comparable to such Interest Period by
(b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period; provided that if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise and similar Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Advance or Commitment (other than pursuant to an
assignment request by the Company under Section 2.21(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Agent; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials,
wastes or substances designated, classified or regulated as hazardous or toxic
or as a pollutant or contaminant, or which can form the basis for liability,
under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Icon Debt Assumption” means the assumption by the Company of the obligations of
Neptune under the Neptune Debt, including the Neptune Term Loan Agreement and
the other loan documents related thereto, pursuant to the terms thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Information Memorandum” means the information memorandum dated May 8, 2018, as
modified or supplemented prior to the date hereof, used by the Agent in
connection with the syndication of the Commitments.

 

10



--------------------------------------------------------------------------------

“Interest Period” means for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Company pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Company pursuant to the
provisions below. The duration of each such Interest Period for Eurocurrency
Rate Advances shall be one, two, three or six months; provided, however, that:

(a) the Company may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) [reserved];

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period for Eurocurrency Rate Advances
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

“IRS” means the United States Internal Revenue Service.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or a Bail-In Action, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” has the meaning set forth in the introductory paragraph to this
Agreement.

“Leverage Ratio” means the ratio of Net Debt as of the end of any Relevant
Period to Consolidated EBITDA of the Company and its Subsidiaries, on a
consolidated basis, in respect of such Relevant Period.

“LIBOR Screen Rate” means the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, on or
the approximate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion).

 

11



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” shall mean this Agreement, Amendment No. 1, Amendment No. 2,
Amendment No. 3, any Subsidiary Guaranty and any Note.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on: (a) the business,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; (b) the rights and remedies of the Agent or
any Lender under the Loan Documents; or (c) the ability of the Company to
perform its payment obligations under the Loan Documents.

“Maturity Date” means October 1, 2021.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Morgan Stanley” has the meaning set forth in the introductory paragraph of this
Agreement.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Neptune” means Nutrition & Biosciences, Inc., a Delaware corporation.

“Neptune Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of December 15, 2019 (together with the exhibits and schedules
thereto), among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., the
Company and Neptune Merger Sub I Inc., a wholly owned subsidiary of the Company,
as amended and in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Neptune Closing Date” means the date on which the spin-off of Neptune from
DuPont de Nemours, Inc. and the acquisition of Neptune by the Company
contemplated in the Neptune Acquisition Agreement and the Neptune Separation
Agreement are consummated in accordance with the terms of the Neptune
Acquisition Agreement and the Neptune Separation Agreement, as applicable.

“Neptune Debt” means any Debt in an aggregate principal amount in excess of
$250,000,000 incurred by Neptune or any other Subsidiary of the Company for the
purposes of financing the Neptune Transactions.

“Neptune Separation Agreement” means that certain Separation and Distribution
Agreement, dated as of December 15, 2019 (together with the exhibits and
schedules thereto, and including the Separation Plan, as defined therein), by
and among DuPont de Nemours, Inc., Nutrition & Biosciences, Inc., and the
Company, as amended and in effect from time to time.

“Neptune Term Loan Agreement” means that certain Term Loan Agreement, dated as
of January 17, 2020, by and among Neptune, the lenders party thereto from time
to time and Morgan Stanley Senior Funding, Inc.

“Neptune Transactions” means the transactions contemplated by the Neptune
Acquisition Agreement and the Neptune Separation Agreement and the other
transactions related to the foregoing.

“Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” means a promissory note of the Company payable to any Lender, delivered
pursuant to a request made under Section 2.16 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Company to such
Lender resulting from the Advances made by such Lender to the Company.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).

 

13



--------------------------------------------------------------------------------

“Palate” means Frutarom Industries Ltd., a company organized under the laws of
the State of Israel.

“Palate Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of May 7, 2018 (together with the exhibits and schedules thereto),
among the Company, Icon Newco Ltd. and Palate.

“Palate Transactions” means the acquisition by the Company, directly or
indirectly, of all the issued and outstanding equity interests in Palate
pursuant to the Palate Acquisition Agreement, and the other transactions related
to the foregoing.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.07(d).

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; (c) pledges or deposits to secure obligations under
workers’ compensation, unemployment insurance and other social security laws or
similar legislation or to secure public or statutory obligations or to secure
the performance of bids, trade contracts, leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature in
the ordinary course of business; (d) easements, rights of way and other
encumbrances on title to real property that do not render title to the real
property encumbered thereby unmarketable or materially adversely affect the use
of such real property for its present purposes; (e) any netting or set-off
arrangement entered into by the Company or any of its Subsidiaries in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the Company and its Subsidiaries; (f) any Lien arising solely
by virtue of the maintenance of a bank account by the Company or any of its
Subsidiaries in the ordinary course of business pursuant to the general terms
and conditions of the bank with which such account is held; and (g) any Lien
arising by operation of law and in the ordinary course of trading.

 

14



--------------------------------------------------------------------------------

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the most
recent such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin will be set in accordance with Level 7 under the definition of
“Applicable Margin”; (c) if the ratings established by S&P and Moody’s shall
fall within different levels, the Applicable Margin shall be based upon the
higher rating unless the such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis on which ratings are established, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

“Qualifying Acquisition” has the meaning specified in Section 5.03.

“Ratable Share” means, with respect to any Lender at any time, the percentage of
the total Commitments held by such Lender.

“Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 9.07(c).

“Regulation U” has the meaning specified in Section 4.01(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

15



--------------------------------------------------------------------------------

“Relevant Period” means, as of any date, the four fiscal quarter period of the
Company most recently ended on or as of such date.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having in excess of 50% of
the Commitments; provided that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Commitments of such Lender at such time.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of the date hereof, among the Company and certain of
its Subsidiaries party thereto, the lenders party thereto from time to time, and
Citibank, N.A., as administrative agent (as may be amended, supplemented,
modified or replaced from time to time).

“S&P” means S&P Global Ratings or any successor to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory with
which dealings are broadly restricted or prohibited by Sanctions (currently
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, or by the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any other Person with whom dealings are
restricted or prohibited by Sanctions (including by reason of ownership or
control).

“Sanctions” means economic or financial sanctions enforced by the United States
government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury and the U.S. Department of State, the United Nations
Security Council, the European Union, any EU member state or Her Majesty’s
Treasury of the United Kingdom, including embargoes, export restrictions, the
ability to make or receive international payments, the freezing or blocking of
assets of targeted Persons, the ability to engage in transactions with specified
persons or countries, or the ability to take an ownership interest in assets of
specified Persons or located in a specified country, including any laws or
regulations threatening to impose economic sanctions on any person for engaging
in proscribed behavior.

“Significant Subsidiary” means any Subsidiary of the Company that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Securities and Exchange Commission.

“Single Employer Plan” means any Plan that is subject to Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.

 

16



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” means any Subsidiary of the Company that has become party
to a Subsidiary Guaranty from time to time.

“Subsidiary Guaranty” means a guaranty of the Company’s obligations hereunder by
one or more Subsidiaries of the Company in favor of the Agent and the Lenders,
substantially in the form of Exhibit G hereto.

“Successor Benchmark Rate” has the meaning specified in Section 2.08(g).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Fee Letter” means the fee letter in respect of, among other things, the
unsecured term loan facility contemplated by this Agreement, dated as of May 7,
2018 between the Company and Morgan Stanley.

“Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Advances.

“Type” refers to the character of an Advance as a Base Rate Advance or a
Eurocurrency Rate Advance.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Company and Morgan Stanley, as Agent.

 

17



--------------------------------------------------------------------------------

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary thereof at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of December 2, 2016 and any similar lease entered into after
December 2, 2016 by such Person shall be accounted for as obligations relating
to an operating lease and not as a capital lease.

Section 1.04. Pro Forma Calculations. For the purpose of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended) (including for the avoidance of doubt, the
Palate Transactions and the Neptune Transactions), Consolidated EBITDA shall be
calculated giving pro forma effect (in accordance with Article 11 of Regulation
S-X under the Securities Act of 1933, as amended) thereto as if such material
acquisition or material disposition occurred on the first day of such period.

Section 1.05. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

Section 1.06. Benchmark Replacement. The Agent does not warrant nor accept any
responsibility nor shall the Agent have any liability with respect to (i) the
administration, submission or any matter relating to the rates in the definition
of Eurocurrency Rate or with respect to any rate that is an alternative,
comparable or successor rate thereto or (ii) the effect of any of the foregoing.

 

18



--------------------------------------------------------------------------------

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances. On the Closing Date, the Lenders severally made
Advances to the Company under this Agreement in an aggregate principal amount of
$350,000,000. On the Amendment No. 3 Effective Date, the aggregate remaining
amount of Advances outstanding under this Agreement is $240,000,000. The
Advances made hereunder and paid or prepaid may not be reborrowed.

Section 2.02. Making the Advances. [Reserved].

Section 2.03. [Reserved].

Section 2.04. Fees. (a) Commitment Fees. [Reserved].

(b) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent,
including such fees indicated in the Term Fee Letter.

(c) Amendment Fees. On the Amendment No. 3 Effective Date, the Company shall pay
to the Agent, for the account of each of the Lenders, an amendment fee in the
amount agreed between the Company and the Agent and separately notified to the
Lenders.

Section 2.05. Termination or Reduction of the Commitments. (a) The Company shall
have the right, upon at least one Business Day’s notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
Commitments of the Lenders under this Agreement; provided that each partial
reduction (x) shall be in the minimum aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) shall be made ratably
among the Lenders in accordance with their Commitments; provided further, that
any notice of termination or reduction by the Company may be conditioned on the
occurrence of any event, in which case such notice may be revoked by the Company
(by notice delivered to the Agent on or prior to the date of the proposed
termination or reduction) if such condition is not satisfied.

(b) The Company shall have the right, at any time, upon at least three Business
Days’ notice to a Defaulting Lender (with a copy to the Agent), to terminate in
whole such Defaulting Lender’s Commitment under this Section 2.05(b), provided
the Company will pay all principal of, and interest accrued to the date of such
payment on, Advances owing to such Defaulting Lender and pay all other amounts
payable to such Defaulting Lender hereunder (including but not limited to any
increased costs, additional interest or other amounts owing under Section 2.11,
any indemnification for taxes under Section 2.14, and any compensation payments
due as provided in Section 9.04(c); and upon such payments, the obligations of
such Defaulting Lender hereunder shall, by the provisions hereof, be released
and discharged; provided, however, that (i) such Defaulting Lender’s rights
under Sections 2.11, 2.14 and 9.04 and its obligations under Section 9.04 shall
survive such release and discharge as to matters occurring prior to such date
and (ii) no claim that the Company may have against such Defaulting Lender
arising out of such Defaulting Lender’s default hereunder shall be released or
impaired in any way, and the aggregate amount of the Commitments of the Lenders
once reduced pursuant this Section 2.05(b) may not be reinstated; provided,
further, however, that if pursuant to this Section 2.05(b), the Company shall
pay to a Defaulting Lender any principal of, or interest accrued on, the
Advances owing to such Defaulting Lender, then the Company shall pay or cause to
be paid a ratable payment of principal and interest to all Lenders who are not
Defaulting Lenders.

 

19



--------------------------------------------------------------------------------

(c) The Commitments under this Agreement were permanently reduced to zero upon
the making of the Advances on the Closing Date.

Section 2.06. Repayment of Advances; Amortization. The Company shall repay to
the Agent for the ratable account of the Lenders (which repayments shall be
adjusted from time to time pursuant to Section 2.10(a)) (i) on the last Business
Day of each March, June, September and December, commencing at the end of the
first full fiscal quarter after the Closing Date, an aggregate principal amount
equal to 2.5% of the Advances funded on the Closing Date. The Company shall
repay on the Maturity Date to the Agent for the ratable account of the Lenders
the aggregate principal amount of all unpaid Advances made to the Company
outstanding on such date.

Section 2.07. Interest on Advances. (a) Scheduled Interest. The Company shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time, payable in arrears on
the last day of such Interest Period and, if such Interest Period has a duration
of more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or such Eurocurrency Rate
Advance shall be paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Company to pay interest (“Default Interest”)
on (i) the unpaid principal amount of each overdue Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above; provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

 

20



--------------------------------------------------------------------------------

Section 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Company and the Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Agent determines, or
the Required Lenders notify the Agent, that the Eurocurrency Rate for any
Interest Period for such Advances (1) will not adequately reflect the cost to
the Lenders of making, funding or maintaining their Eurocurrency Rate Advances
for such Interest Period, (2) Dollar deposits are not being offered to banks in
the London interbank market for the applicable amount and Interest Period of any
applicable Eurocurrency Rate Advance or (3) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Advance, the Agent shall forthwith
so notify the Company and the Lenders, whereupon (i) the Company will, on the
last day of the then existing Interest Period therefor, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Company and
the Lenders that the circumstances causing such suspension no longer exist, in
each case, subject to Section 9.04(c).

(c) If the Company shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Company and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) [Reserved].

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance will automatically, on the last day of the
then existing Interest Period therefore, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

(f) If the LIBOR Screen Rate is unavailable,

(i) the Agent shall forthwith notify the Company and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

 

21



--------------------------------------------------------------------------------

(g) If the Company and the Agent reasonably determine (which determination shall
be conclusive absent manifest error) that (i) an interest rate is not
ascertainable pursuant to the provisions of the definition of Eurocurrency Rate
and the inability to ascertain such rate is unlikely to be temporary or (ii) the
circumstances set forth in clause (i) above have not arisen but the supervisor
for the administrator of the Eurocurrency Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which the Eurocurrency Rate shall no longer be used for
determining interest rates for loans, then the Eurocurrency Rate shall be an
alternate rate of interest established by the Agent and the Company that gives
due consideration to the prevailing market convention for determining a rate of
interest for syndicated loans of this type in the United States at such time
(any such rate, the “Successor Benchmark Rate”), and the Agent and the Company
may enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
and, notwithstanding anything to the contrary in Section 9.01, such amendment
shall become effective at 5:00 P.M. on the fifth Business Day after the Agent
shall have posted such proposed amendment to all Lenders without any further
action or consent of any other party to this Agreement unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the Agent notice
that such Required Lenders do not accept such amendment; provided, that if a
Successor Benchmark Rate has not been established pursuant to the foregoing, at
the option of the Company, the Company and the Required Lenders may select a
different Successor Benchmark Rate that is reasonably commercially practicable
for the Agent to administer (as determined by the Agent in its sole discretion)
and, upon not less than 15 Business Days’ prior written notice to the Agent, the
Agent, such Required Lenders and the Company may enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and notwithstanding anything to
the contrary in Section 9.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement; provided,
further, that until such Successor Benchmark Rate has been determined pursuant
to this paragraph, (i) any request for Borrowing, the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Rate Advance
shall be ineffective and (ii) all outstanding Borrowings shall be converted to
Base Rate Advances. Notwithstanding anything herein to the contrary, any
Successor Benchmark Rate shall provide that if such rate is less than zero, such
rate shall be zero for all purposes of this Agreement.

Section 2.09. Optional Conversion of Advances. The Company may on any Business
Day, upon notice given to the Agent not later than 1:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances of one
Type comprising the same Borrowing into Advances of the other Type; provided,
however, that (1) any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, (2) any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than $10,000,000 or in
an integral multiple of $1,000,000 in excess thereof, (3) no Conversion of any
Advances shall result in more than three separate Eurocurrency Rate Borrowings
and (4) each Conversion of Advances comprising part of the same Borrowing shall
be made ratably among the Lenders with Advances comprising such Borrowing. Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Company giving such notice.

 

22



--------------------------------------------------------------------------------

Section 2.10. Prepayments of Advances. The Company may, upon notice not later
than 11:00 A.M. (New York City time) one Business Day prior to the date of such
prepayment, to the Agent stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Company shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $10,000,000 or a multiple of $1,000,000 in excess
thereof, and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, the Company shall be obligated to reimburse the Lenders in respect of
any such Borrowing pursuant to Section 9.04(c) for any such prepayment other
than on the last day of the Interest Period for such Advance. Optional
prepayments shall be applied to Advances as directed by the Company, and absent
any direction, to the amortization payments required by Section 2.06 in direct
order of maturity. Any notice of prepayment by the Company may be conditioned on
the occurrence of any event, in which case such notice may be revoked by the
Company (by notice delivered to the Agent on or prior to the date of the
proposed prepayment) if such condition is not satisfied. The Company shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
notice of prepayment the applicable conditions set forth therein, including,
without limitation, any loss (excluding any loss of profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender in anticipation of such prepayment, as a result of such
failure, is not made on such date.

Section 2.11. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Company will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

 

23



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender reasonably determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time the Company will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or other Recipient
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, and demonstrating in reasonable detail the
calculations used, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error. In
preparation of any certificate by a Lender or other Recipient under this
subsection (c), such Person shall not be required to disclose any information
that such Person reasonably deems to be confidential or proprietary. The Company
shall pay such Lender orRecipient, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
other Recipient, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or other
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Notwithstanding any other provision of this Section 2.11, no Lender shall
demand compensation for any increased cost or reduction pursuant to this
Section 2.11 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements with similarly situated
borrowers.

Section 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances, (a) each Eurocurrency Rate Advance will automatically, upon such
demand, be Converted into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurocurrency Lending Office if
the making of such a designation would allow such Lender or its Eurocurrency
Lending Office to continue to perform its obligations to make Eurocurrency Rate
Advances or to continue to fund or maintain Eurocurrency Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

24



--------------------------------------------------------------------------------

Section 2.13. Payments and Computations. (a) The Company shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
11:00 A.M. (New York City time) on the day when due to the Agent at the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or fees ratably (other than amounts payable pursuant to Section 2.11,
2.14 or 9.04(c)) to the applicable Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to such Lender for the account of its Applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
its acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 9.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on clause (a) of the definition of Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all other computations of interest and of fees shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Company prior to the
date on which any payment is due to the Lenders hereunder that the Company will
not make such payment in full, the Agent may assume that the Company has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Company shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the higher of the Federal Funds Rate and the cost of funds incurred by
the Agent in respect of such amount, plus any administrative, processing or
similar fees customarily charge by the Agent in connection with the foregoing.

 

25



--------------------------------------------------------------------------------

Section 2.14. Taxes. (a) [Reserved].

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation the Company under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Company shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Company. The Company shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the Agent), or
by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Company has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Company to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).

 

26



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 2.14, the
Company shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Agent, at the time or times reasonably requested by the Company
or the Agent, such properly completed and executed documentation reasonably
requested by the Company or the Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Company or the Agent as will enable the Company or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(g)(ii)(A)
and (ii)(B) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

27



--------------------------------------------------------------------------------

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, as determined
under U.S. federal income tax principles, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, asapplicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

28



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

Section 2.15. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that

(a) so long as the Advances shall not have become due and payable pursuant to
Section 6.01, any excess payment received by any Lender shall be shared on a pro
rata basis only with other Lenders;

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

29



--------------------------------------------------------------------------------

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Company in the amount of
such participation

Section 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. The Company
agrees that upon notice by any Lender to the Company (with a copy of such notice
to the Agent) to the effect that a Note is required or appropriate in order for
such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender, the Company
shall promptly execute and deliver to such Lender a Note payable to such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Company to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Company hereunder and each
Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Company to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Company under this
Agreement.

Section 2.17. Use of Proceeds. The proceeds of the Advances shall be used solely
to finance, in part, cash consideration for the Palate Transactions, the
repayment of certain indebtedness of the Company, Palate and/or their respective
Subsidiaries and the payment of fees and expenses in connection therewith.

Section 2.18. [Reserved]

Section 2.19. [Reserved]

 

30



--------------------------------------------------------------------------------

Section 2.20. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, any amount paid by the Company or otherwise
received by the Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Agent in a segregated non-interest bearing
account until the payment in full of all obligations of the Company hereunder,
and will be applied by the Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the Agent under
this Agreement, second to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, third to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder in respect of this Agreement, ratably among
them in accordance with the amounts of such fees then due and payable to them,
fourth to pay principal then due and payable to the Non-Defaulting Lenders
hereunder in respect of this Agreement ratably in accordance with the amounts
thereof then due and payable to them, fifth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and sixth after the
payment in full in cash of all obligations of the Company hereunder, to pay
amounts owing under this Agreement to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section 2.20, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Company, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances under this
Agreement and funded and held on a pro rata basis by the Lenders in accordance
with their Ratable Shares, whereupon such Lender will cease to be a Defaulting
Lender, provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

31



--------------------------------------------------------------------------------

Section 2.21. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Company or the assignee assuming such obligations shall have paid to the
Agent the assignment fee (if any) specified in Section 9.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Company (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

32



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

[INTENTIONALLY OMMITTED]

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Company. On the Amendment
No. 3 Effective Date, the Company represents and warrants as follows:

(a) Status. The Company is duly organized or duly incorporated (as the case may
be), validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization.

(b) Power and Authority. The execution, delivery and performance by the Company
of the Loan Documents, and the consummation of the transactions contemplated
thereby, are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not conflict with (i) the Company’s
charter, by-laws or other constitutive documents or (ii) any law or (iii) any
material contractual restriction, or to the knowledge of the Company, any other
contractual restriction, binding on or affecting the Company.

(c) Validity and Admissibility in Evidence. All Authorizations required (i) for
the due execution, delivery and performance by the Company of the Loan Documents
or (ii) to make the Loan Documents to which it is a party admissible in evidence
in its jurisdiction of incorporation have been obtained or effected and are in
full force and effect.

(d) Binding Obligations. Each Loan Document once delivered will have been duly
executed and delivered by the Company and each Loan Document once delivered will
be the legal, valid and binding obligation of the Company enforceable against it
in accordance with its terms except to the extent that such enforceability may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally from time to time in
effect and may be subject to the discretion of courts with respect to the
granting of equitable remedies and to the power of courts to stay proceedings
for the execution of judgments.

(e) Financial Statements. The Consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2019, and the related Consolidated statements of
income and comprehensive income and of cash flows of the Company and its
Subsidiaries for the financial year then ended, accompanied by an opinion of the
Company’s auditors, copies of which have been furnished to each Lender, fairly
present in all material respects the Consolidated financial condition of the
Company and its Subsidiaries as at such date and the Consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
date, all in accordance with GAAP consistently applied. Since December 31, 2019,
there has been no Material Adverse Change.

 

33



--------------------------------------------------------------------------------

(f) No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) except
as disclosed in the Disclosure Documents (excluding any risk factor disclosure
contained in a “risk factors” section (other than any factual information
contained therein) or in any “forward-looking statements” legend or other
similar disclosures included therein to the extent they are similarly predictive
or forward-looking in nature), could be reasonably likely to have a Material
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated thereby.

(g) Margin Stock Regulations. The Company is not engaged, principally or as one
of its important activities, in the business of extending and the Company will
not, principally or as one of its important activities, extend credit for the
purpose of purchasing or carrying margin stock (within the meaning of the United
States Regulation U issued by the Board of Governors of the United States
Federal Reserve System (“Regulation U”)), and no proceeds of any Advances will
be used directly or indirectly to purchase or carry any margin stock, or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, in violation of Regulation U.

(h) Investment Company. The Company is not required to be registered as an
“investment company” under the Investment Company Act of 1940.

(i) No Misleading Information.

(i) All written or formally presented information (including the information
contained in the Information Memorandum) taken as a whole and other than
projections, estimates and other forward-looking materials and information of a
general economic or industry nature supplied by the Company or any of the
Company’s Subsidiaries to the Agent or any Lender is true, complete and accurate
in all material respects as at the date it was given and is not misleading in
any material respect (after giving effect to any supplements and updates
provided thereto).

(ii) The information included in any Beneficial Ownership Certificate delivered
hereunder is accurate in all respects.

(j) [Reserved].

(k) [Reserved].

(l) Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable anti-money laundering laws
and Sanctions, and the Company, its Subsidiaries and their respective directors,
officers and, to the knowledge of the Company, its and its Subsidiaries’
employees and agents, when acting on behalf of the Company, are in compliance
with Anti-Corruption Laws and applicable anti-money laundering laws and
Sanctions in all material respects. None of (a) the Company, any Subsidiary or
any of their respective directors or officers or (b) to the knowledge of the
Company, any employee or agent of the Company or any Subsidiary that will act in
any capacity in connection with this Agreement established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other transaction
contemplated by this Agreement will result in a violation of Anti-Corruption
Laws or applicable anti-money laundering laws or Sanctions.

 

34



--------------------------------------------------------------------------------

(m) [Reserved].

(n) [Reserved].

(o) Patriot Act. The Company is in compliance in all material respects with
applicable provisions of the Patriot Act.

ARTICLE 5

COVENANTS OF THE COMPANY

Section 5.01. Affirmative Covenants. For so long as any Advance shall remain
unpaid:

(a) Authorization. The Company shall promptly (i) obtain, comply with and do all
that is necessary to maintain in full force and effect; and (ii) supply
certified copies to the Agent of, any Authorization required under any law or
regulation of its jurisdiction of incorporation to enable it to perform all of
its payment and other material obligations under any Loan Document to which it
is a party and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Loan Document.

(b) Compliance with Laws. The Company shall comply, and cause each of its
Subsidiaries to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws and Environmental Permits, except where (i) non-compliance
would not, in the aggregate, have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable anti-money laundering laws and Sanctions.

(c) Taxes. The Company shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

(d) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that each of the Company and its Subsidiaries may self-insure
to the same extent as other companies engaged in similar businesses and owning
similar properties in the same general areas in which the Company or such
Subsidiary operates and to the extent consistent with prudent business practice.

 

35



--------------------------------------------------------------------------------

(e) Preservation of Corporate Existence, Etc. The Company shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises, provided,
however, that each of the Company and its Subsidiaries may consummate any merger
or consolidation permitted under Section 5.02(b) (including for the avoidance of
doubt, the Neptune Transactions) and provided further that neither the Company
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the preservation thereof is no longer desirable in the conduct of the
business of the Company or its Subsidiaries, and that the loss thereof is not
disadvantageous in any material respect to the Company or its Subsidiaries or
the Lenders.

(f) Keeping of Books. The Company shall keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Subsidiary in accordance with, and to the extent required
by, generally accepted accounting principles in effect from time to time.

(g) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition (ordinary wear and tear excepted), except where failure to do so would
not result in a Material Adverse Effect.

(h) Reporting Requirements. The Company shall furnish to the Agent (which shall
make available to the Lenders):

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as of the end of such quarter
and the related Consolidated statements of income and comprehensive income and
of cash flows of the Company and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments and the absence of
footnotes) by a financial officer of the Company as having been prepared in
accordance with generally accepted accounting principles in effect at such date
and a certificate of a financial officer of the Company as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Company shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP;

 

36



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Subsidiaries, containing the Consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related Consolidated statements of income and comprehensive income and of cash
flows of the Company and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion by PricewaterhouseCoopers LLP or other independent
public accountants of comparable size and of international reputation (which
opinion shall be unqualified as to going concern and scope of audit) and a
certificate of a financial officer of the Company as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of an
officer of the Company setting forth details of such Default and the action that
the Company has taken or proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;

(v) promptly after the commencement thereof, notice of all material actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting the Company or any of its Subsidiaries as
any Lender through the Agent may from time to time reasonably request.

Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com (or any successor website) or is made publicly available
on the United States Securities and Exchange Commission’s EDGAR database.

(i) Visitation Rights. The Company shall, at any reasonable time and with
reasonable prior notice and from time to time, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Company and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided however, rights of the Agent and the Lenders shall not
extend to any information covered by attorney-client or other legal privilege or
to the extent the exercise of such inspection rights would reasonably be
expected to result in violation or other breach of any third-party
confidentiality agreements). Unless an Event of Default has occurred and is
continuing, the Agent and the Lenders shall be limited to one visit in any year,
to be coordinated through the Agent.

(j) Subsidiary Guarantors.

 

37



--------------------------------------------------------------------------------

(i) The Company shall immediately notify the Agent upon the Company becoming a
guarantor of any Neptune Debt, and concurrently therewith, the Company shall
cause Neptune and/or the applicable Subsidiary that in each case incurred such
Neptune Debt to:

(A) become a Subsidiary Guarantor by executing and delivering to the Agent a
counterpart of (or a supplement to) the Subsidiary Guaranty; and

(B) deliver to the Agent, the following with respect to such Subsidiary, all in
form and substance reasonably satisfactory to the Agent:

(1) all documentation and other information with respect to such Subsidiary, as
has been reasonably requested in writing at least ten (10) Business Days prior
to the Effective Date, required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act and including a Beneficial Ownership
Certification if such Subsidiary qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation;

(2) certified copies of the resolutions of the Board of Directors (or equivalent
governing body) of such Subsidiary approving the Subsidiary Guaranty, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Subsidiary Guaranty;

(3) a)a certificate of the Secretary or an Assistant Secretary or comparable
officer of such Subsidiary certifying the names and true signatures of the
officers of the Subsidiary authorized to sign the Subsidiary Guaranty and the
other documents to be delivered thereunder; and

(4) a favorable opinion of counsel for such Subsidiary, in a form reasonably
satisfactory to the Agent and as to such other matters as any Lender through the
Agent may reasonably request.

(ii) Each Subsidiary Guarantor shall be automatically released from its
obligations under any Subsidiary Guaranty upon either (x) such Subsidiary
Guarantor ceasing to be a Subsidiary of the Company as a result of a transaction
permitted hereunder or (y) the Company ceasing to guarantee any Neptune Debt of
such Subsidiary Guarantor. The Lenders irrevocably authorize the Agent (1) to
enter into any Subsidiary Guaranty and (2) to, at the sole expense of the
Company, execute and deliver any documentation reasonably requested by the
Company or any Subsidiary Guarantor to evidence any release in accordance with
the immediately preceding sentence.

Section 5.02. Negative Covenants. For so long as any Advance shall remain
unpaid:

(a) Liens, Etc. The Company shall not create or suffer to exist, or permit any
of its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

 

38



--------------------------------------------------------------------------------

(i) Permitted Liens;

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Company or any Subsidiary in the ordinary course of business to
secure the purchase price of such real property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such real
property or equipment, or Liens existing on such real property or equipment at
the time of its acquisition (other than any such Liens created in contemplation
of such acquisition that were not incurred to finance the acquisition of such
real property) or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount, provided, however, that no such Lien shall
extend to or cover any assets of any character other than the real property or
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any assets not theretofore subject to the Lien being
extended, renewed or replaced, provided further that the aggregate principal
amount of the indebtedness secured by the Lien referred to in this paragraph
(ii) shall not exceed $250,000,000 (or its equivalent in another currency or
currencies) at any time outstanding;

(iii) Liens on assets of a Person (including the Persons acquired in connection
with the Palate Transactions and the Neptune Transactions) existing at the time
such Person is merged into or consolidated with the Company or any Subsidiary of
the Company or becomes a Subsidiary of the Company; provided that such Liens
were not created in contemplation of such merger, consolidation or acquisition
and do not extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary;

(iv) other Liens securing Debt or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (x) $500,000,000 (or
its equivalent in another currency or currencies) and (y) 15% of Consolidated
Net Tangible Assets;

(v) the replacement, extension or renewal of any Lien permitted by paragraph
(iii) above, provided that such replacement, extension or renewal shall not
extend to or cover any assets not subject to the Lien being replaced, extended
or renewed and provided further that the grantor of the Lien as obligor of the
relevant Debt shall not change and the amount of the Debt secured thereby shall
not increase as a result of such replacement, extension or renewal;

(vi) any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;

(vii) any Lien with respect to judgments and attachments that do not result in
an Event of Default;

(viii) Liens or assignments of accounts receivable arising in the ordinary
course of business under supply chain financing arrangements;

(ix) Liens existing on the date of this Agreement granted by the Company or any
of its Subsidiaries and securing Debt or other obligations outstanding on the
date of this Agreement, as set forth on Schedule 5.02(a); and

 

39



--------------------------------------------------------------------------------

(x) any Liens arising in connection with customary escrow arrangements with
Lenders and other financing sources or any Agent with respect to Debt to fund
the Neptune Transactions pending consummation of the Neptune Transactions.

(b) Mergers, Etc. The Company shall not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

(i) any Subsidiary of the Company may merge or consolidate with or into any
other Subsidiary of the Company or an entity that will substantially
concurrently therewith become a Subsidiary of the Company (provided if such
merger or consolidation involves the Company, the Company shall be the surviving
entity or successor) or dispose of its assets to any other Subsidiary of the
Company;

(ii) any Subsidiary of the Company may merge into or dispose of assets to the
Company;

(iii) the liquidation or reorganization of any Subsidiary of the Company is
permitted so long as any payments or assets distributed as a result of such
liquidation or reorganization are distributed to the Company or its
Subsidiaries;

(iv) the Company may merge with any other Person organized under the laws of the
United States (or any state thereof) so long as (i) the surviving entity
expressly assumes the obligations of the Company hereunder and (ii) legal
opinions in form and content reasonably satisfactory to the Agent have been
delivered to it; provided that the Company shall provide not less than five
Business Days’ notice of any such merger, and if such merger obligates the Agent
or any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the Agent or
any Lender, supply such documentation and other evidence as is reasonably
requested by the Agent or any Lender in order for the Agent or such Lender to
carry out and be satisfied it has complied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations and a Beneficial Ownership Certification if the surviving entity
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation;

(v) the Company may dispose of an asset to a Person which is not the Company or
any of its Subsidiaries on terms that such asset is to be reacquired by a member
of the Company or any of its Subsidiaries (a “Reacquisition Sale and Leaseback
Transaction”); provided that the principal obligations of the Company or such
Subsidiary, as applicable, when aggregated with the principal obligations of the
Company and its Subsidiaries in respect of all other Reacquisition Sale and
Leaseback Transactions entered into after the date hereof, do not exceed
$300,000,000 (or its equivalent in another currency or currencies),

provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom;
provided further that notwithstanding anything to the contrary in this
Section 5.02(b), (x) the Palate Transactions and (y) the Neptune Transactions
shall be permitted.

 

40



--------------------------------------------------------------------------------

(c) [Reserved]

(d) Change in Nature of Business. The Company shall not make, or permit any of
its Subsidiaries to make, any material change (other than pursuant to the
Neptune Transactions) in the nature of the business of the Company and its
Subsidiaries, taken as a whole, as carried on at the date hereof.

(e) Subsidiary Debt. The Company shall not permit any of its Subsidiaries to
create or suffer to exist, any Debt other than:

(i) Debt owed to the Company or to a wholly-owned Subsidiary of the Company;

(ii) Debt (not falling within the other paragraphs of this Section 5.02(e))
aggregating for all of the Company’s Subsidiaries not more than $1,750,000,000
(or its equivalent in another currency or currencies) at any one time
outstanding;

(iii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(iv) Debt owed pursuant to the Loan Documents;

(v) Debt which is effectively subordinated to the payment obligations of the
Company to the Lenders hereunder to the reasonable satisfaction of the Agent;

(vi) Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes;

(vii) Debt arising as a result of a Subsidiary of the Company entering into a
Reacquisition Sale and Leaseback Transaction; provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and its Subsidiaries in respect of all other Reacquisition Sale
and Leaseback Transactions entered into after the date hereof, do not exceed
$300,000,000 (or its equivalent in another currency or currencies;

(viii) Debt of Subsidiaries owed under the Revolving Credit Agreement in an
aggregate principal amount at any time outstanding not to exceed $2,500,000,000;

(ix) Guarantees by any Subsidiary of Debt otherwise permitted pursuant to this
Section 5.02(e);

(x) Debt of Subsidiaries of the Company that are Subsidiary Guarantors; and

 

41



--------------------------------------------------------------------------------

(xi) Following the Icon Debt Assumption, guarantees by Neptune of Debt of the
Company in an aggregate principal amount not to exceed $250,000,000.

(f) Use of Proceeds. The Company will not request any Borrowing, and the Company
shall not use, and the Company shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing, or lend, contribute or otherwise make available such
proceeds to any Person (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, or (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or otherwise, in
each case in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 5.03. Financial Covenant. So long as any Advance shall remain unpaid:

(x) prior to the Neptune Closing Date, the Company shall maintain a Leverage
Ratio of not more than (i) 4.00 to 1.00 as of the end of any Relevant Period
ending on or prior to December 31, 2020, (ii) then 3.75 to 1.00, as of the end
of any Relevant Period ending on or prior to June 30, 2021, and (iii) 3.50 to
1.00 as of any Relevant Period ending thereafter; provided that commencing on
and after the later of (1) the termination of the Neptune Acquisition Agreement
in accordance with its terms and (2) the end of the fiscal quarter ending on
June 30, 2021, if the Company or any of its Subsidiaries consummates an
acquisition of all or substantially all of the assets of a Person, or of any
business or division of a Person, for which it paid at least $500,000,000 in
consideration (a “Qualifying Acquisition”), the maximum Leverage Ratio shall
step up to no greater than 3.75 to 1.00, which shall be reduced to 3.50 to 1.00
after the end of the third full fiscal quarter after such Qualifying
Acquisition; and

(y) on and after the Neptune Closing Date, the Company shall maintain a Leverage
Ratio as of the end of any Relevant Period of not more than: (i) 4.75 to 1.00
until and including the end of the third full fiscal quarter after the Neptune
Closing Date, (ii) then 4.50 to 1.00 until and including the end of the sixth
full fiscal quarter after the Neptune Closing Date, (iii) 3.75 to 1.00 until and
including the end of the ninth full fiscal quarter after the Neptune Closing
Date and (iv) 3.50 to 1.00 as of the end of any Relevant Period ended
thereafter; provided that, commencing after the end of the ninth full fiscal
quarter after the Neptune Closing Date, if the Company or any of its
Subsidiaries consummates a Qualifying Acquisition, the maximum Leverage Ratio
shall step up to no greater than 3.75 to 1.00 for the three full fiscal quarters
after such Qualifying Acquisition, which shall be reduced to 3.50 to 1.00 after
the end of the third full fiscal quarter after such Qualifying Acquisition.

 

42



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Non-payment. The Company shall fail to pay any principal of any Advance when
the same becomes due and payable after the same becomes due and payable; or the
Company shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or

(b) Misrepresentation. Any representation or warranty made by the Company herein
or by the Company (or any of its officers) in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) Other Obligations. (i) The Company or the applicable Subsidiary shall fail
to perform or observe any term, covenant or agreement contained in
Section 5.01(e), 5.01(h)(iii), 5.02 or 5.03, or (ii) the Company or the
applicable Subsidiary shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement or any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Company by the Agent or any
Lender; or

(d) Cross Default. The Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $250,000,000 in the aggregate of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof,; or

(e) Insolvency. The Company or any of its Significant Subsidiaries shall
(i) generally not pay its debts as such debts become due, (ii) admit in writing
its inability to pay its debts generally, (iii) make a general assignment for
the benefit of creditors; or (iv) any proceeding shall be instituted by or
against the Company or any of its Significant Subsidiaries seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Company or any of its Significant Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or

 

43



--------------------------------------------------------------------------------

(f) Judgments. Judgments or court orders for the payment of money in excess of
$250,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or

(g) Change of Control or Ownership. (i) Any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of Voting Stock of the Company (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Company; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Company (together with any successors appointed, nominated or
elected by such directors in the ordinary course) shall cease for any reason to
constitute a majority of the board of directors of the Company; provided that
the consummation of the Neptune Transactions shall not constitute an Event of
Default under this clause (g); or

(h) ERISA. The Company or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability in excess of $250,000,000 in the aggregate
as a result of one or more of the following (and in each case (i) through (iii),
only if such event or condition, together with all other such events or
condition, if any, would reasonably be expected to have a Material Adverse
Effect): (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Company or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan;

(i) Guaranty. At any time after the execution and delivery of any Subsidiary
Guaranty, except to the extent in accordance with the terms of this Agreement or
such Subsidiary Guaranty, (w) any material provision of the Subsidiary Guaranty
ceases to be in full force and effect, (x) the Company or any of its
Subsidiaries contests in writing the validity or enforceability of the
Subsidiary Guaranty, (y) any Subsidiary Guarantor denies in writing that it has
any or further liability or obligation under the applicable Subsidiary Guaranty
or (z) any Subsidiary Guarantor revokes, terminates or rescinds in writing the
Subsidiary Guaranty

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Company, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Company.

 

44



--------------------------------------------------------------------------------

ARTICLE 7

[RESERVED]

ARTICLE 8

THE AGENT

Section 8.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Morgan Stanley to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders, and the Company shall not have rights as a
third-party beneficiary of any of such provisions (except as explicitly provided
for in Section 8.06). It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

Section 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

45



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; provided, further, the Agent may seek clarification or
direction from the Required Lenders (or such other number or percentage of the
Lenders as the Agent shall reasonably determine) prior to the exercise of any
directed actions and may refrain from taking any such directed actions until
such clarification or direction that is satisfactory to the Agent is received;
and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and non-appealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Company or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

 

46



--------------------------------------------------------------------------------

Section 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of this Agreement
as well as activities as Agent.

The Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

Section 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Company. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
and subject, so long as no Event of Default is continuing, to the approval of
the Company (such approval not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with and subject, so long as no Event
of Default is continuing, to the approval of the Company (such approval not to
be unreasonable withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

47



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) except for any indemnity payments owed to the retiring or
removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed Agent
(other than any rights to indemnity payments owed to the retiring or removed
Agent), and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Company to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Company therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) [reserved], (ii)
change the definition of “Required Lenders” or the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (iii) [reserved], (iv) change Section 2.15 in a manner that
would alter the pro rata sharing of payments required thereby, (v) amend this
Section 9.01 or (vi) release all or substantially all of the value of the
Subsidiary Guaranties (other than in accordance with Section 5.01(j)); or
(b) each Lender directly affected thereby, do any of the following: (i) increase
the Commitments of the Lenders or extend the termination date thereof,
(ii) reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note.

 

48



--------------------------------------------------------------------------------

Section 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
email or facsimile as follows:

(i) if to the Company, to it at 521 W. 57th Street, New York, New York, 10019,
Attention of Treasurer (Facsimile No. (212) 708-7130; Telephone No. (212)
708-7231; E-mail: John.Taylor@iff.com);

(ii) if to the Agent, to Morgan Stanley Senior Funding, Inc. at 1300 Thames
Street, Thames Street Wharf, 4th Floor, Baltimore, Maryland 21231, Attention:
Morgan Stanley Loan Operations (Group Hotline. (917) 260-0588; E-mail:
agency.borrowers@morganstanley.com); and

(iii) if to a Lender, to it at its address (or facsimile number or e-mail) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

49



--------------------------------------------------------------------------------

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third- party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf the Company pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

50



--------------------------------------------------------------------------------

Section 9.04. Costs and Expenses. (a) Costs and Expenses. The Company shall pay
upon demand and presentation of a statement of account (i) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of one
New York counsel for the Agent, and one local counsel to the Agent in each
relevant jurisdiction) in connection with the syndication of the facility
contemplated under this Agreement, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents, or
any amendments, modifications or waivers of the provisions hereof or thereof and
(ii) all reasonable and documented out-of-pocket expenses incurred by the Agent,
any Lender (including the reasonable and documented fees, charges and
disbursements any counsel for the Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 9.04(a),
or (B) in connection with the Advances made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b) Indemnification by the Company. The Company shall indemnify the Agent, and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee but excluding loss of anticipated profits, business
or anticipated savings), incurred by any Indemnitee or asserted against any
Indemnitee by any Person other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials at, on, under, in, to or from any property
currently or, to the extent of liability of or related to the Company or any of
its Subsidiaries with respect to such property, formerly owned, leased or
operated by the Company or any of its Subsidiaries, any Environmental Action
related in any way to the Company or any of its Subsidiaries or any other
liability of or related to the Company or any of its Subsidiaries related to
Environmental Laws, Environmental Permits or Hazardous Materials, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided that any
such indemnity as provided in this Section 9.04(b) shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its Related Parties or (y) a material breach of the obligations under this
Agreement of such Indemnitee or (B) are related to any investigation,
litigation, or proceeding (each, a “Proceeding”) that does not arise from any
act or omission by the Company and that is brought by any Indemnitee against any
other Indemnitee (other than any claims against the Agent in its capacity or in
fulfilling its role as agent with respect to this Agreement and other than any
claims arising out of any act or omission on the part of the Company or its
affiliates); provided that the Agent and the Arrangers to the extent fulfilling
their respective roles as an agent or arranger under or in connection with this
Agreement and in their capacities as such, shall remain indemnified in respect
of such Proceedings to the extent that none of the exceptions set forth in any
of clauses (x) or (y) of clause (A) above applies to such Person at such time;
provided further that any legal expenses shall be limited to one counsel for all
indemnified parties taken as a whole and if reasonably necessary, a single local
counsel for all indemnified parties taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest among the Agent, the Arrangers and the Lenders, one additional counsel
in each relevant jurisdiction to each group of affected indemnified parties
similarly situated taken as a whole). This Section 9.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

51



--------------------------------------------------------------------------------

(c) Breakage Indemnity. If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by the Company to or for the account of a
Lender other than on the last day of the Interest Period for such Advance as a
result of a payment or Conversion, acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, or by an Eligible Assignee to
a Lender other than on the last day of the Interest Period for such Advance upon
an assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by the Company pursuant to Section 2.21(b),
or if the Company fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, the Company shall, upon written demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it reasonably incurs as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

(d) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent, or any Related Party of the Agent, each
Lender severally agrees to pay to the Agent, such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Agent in its capacity as such, or against any Related Party of the Agent acting
for the Agent in its capacity as such; provided, further, that no Lender shall
be liable for any portion of such losses, claims, damages, liabilities or
related expenses to the extent they are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of the Agent. The obligations
of the Lenders under this paragraph (c) are several, and the failure of any
Lender to perform its obligations under this paragraph (c) shall not affect any
other Lender’s obligations under this paragraph nor shall any Lender be
responsible for the failure of any other Lender to perform its obligations under
this paragraph.

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages, including without limitation, any
loss of profits, business or anticipated savings (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance, or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve the
Company of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

52



--------------------------------------------------------------------------------

(f) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

(g) Survival. Each party’s obligations under Section 2.11, Section 2.14 and this
Section shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

Section 9.05. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law and subject to exceptions of mandatory law in the country of incorporation
of the Company, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Company and the Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 9.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, the Agent and each Lender and their respective
successors and assigns, except that the Company shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Lenders, except as otherwise permitted by this Agreement,
including without limitation, Section 5.02(b).

 

53



--------------------------------------------------------------------------------

Section 9.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b) (i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, or an integral multiple of $1,000,000
in excess thereof, unless each of the Agent and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

54



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless after the Closing Date (x) an Event of Default
has occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received written notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

No Assignment to Natural Persons. No such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated by or for the primary benefit of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participations in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

55



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated by or for the primary benefit of a natural Person) or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Agent and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

56



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(c) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Agent and the
Company (an “SPC”) the option to provide all or any part of any Advance that
such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Advance; and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Advance, the Granting Lender
shall be obligated to make such Advance pursuant to the terms hereof. Each party
hereto hereby agrees that (A) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Company under this Agreement
(including their obligations under Section 2.14); (B) no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable (which indemnity or similar payment obligation should be
retained by the Granting Lender); and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (x) with notice to, but
without prior consent of the Company and the Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (y) disclose on a
confidential basis any non-public information relating to its funding of
Advances to any rating agency, commercial paper dealer or provider of any surety
or guarantee or credit or liquidity enhancement to such SPC. No Company shall be
required to pay any amount under Sections 2.11, 2.12, 2.14, 9.04(a), (b) and
(c) that is greater than the amount which it would have been required to pay had
no grant been made by a Granting Lender to a SPC.

 

57



--------------------------------------------------------------------------------

Section 9.08. Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that, in such case and in the case of clauses
(b) and (c) above, the Agent or such Lender, as applicable, shall notify the
Company promptly thereof prior to disclosure of such Information, to the extent
practicable and it is not prohibited from doing so by any law or regulation or
by such subpoena or legal process and except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any Note or any action or proceeding relating to this Agreement or any Note or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement (it being
understood that such actual or prospective party will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) any actual or prospective risk protection provider or party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its obligations, this Agreement or payments hereunder (it being
understood that such actual or prospective assignee or participant will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on terms not less favorable than the provisions
hereof in accordance with the standard syndication processes of the Arrangers or
customary market standards for the dissemination of such Information), (iii) any
rating agency on a confidential basis (limited to the information contained in
this Agreement), (iv) the CUSIP Service Bureau or any similar organization or
(v) to market data collectors, similar service providers to the lending industry
(limited to generic information about this Agreement), and service providers to
the Arranger in connection with the administration and management of this
Agreement, (g) with the written consent of the Company, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company unless the Agent or such Lender, as applicable, has actual knowledge
that such source was required to keep such Information confidential or (i) for
purposes of establishing a “due diligence” defense.

 

58



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential or should, because of its nature,
reasonably be understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.09. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and the Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Company, that
at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA and 29 C.F.R. 2510.3-101) of one or more Benefit Plans in connection
with the Advances or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or

 

59



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that none of the Agent
or any Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Advances, the Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

Section 9.10. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Company or its properties in the courts of any jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or to enforce a judgment obtained from a court in New York.

 

60



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that, to the extent the
Borrower executes this Agreement by way of electronic signature, the Borrower
shall, upon reasonable request therefor, provide to the Agent a manually
executed signature to this Agreement (which may be delivered by fax or in a .pdf
or similar file).

Section 9.12. [Reserved]

Section 9.13. [Reserved]

Section 9.14. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

61



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

62



--------------------------------------------------------------------------------

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 9.15. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and, to the
extent applicable, a Beneficial Ownership Certification, and other information
that will allow such Lender or the Agent, as applicable, to identify the Company
in accordance with the Patriot Act and the Beneficial Ownership Regulation. The
Company shall provide such information and take such actions as are reasonably
requested by the Agent or any Lenders in order to assist the Agent and the
Lenders in maintaining compliance with the Patriot Act and the Beneficial
Ownership Regulation

Section 9.16. [Reserved]

Section 9.17. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
may have economic interests that conflict with those of the Company. The Company
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Company and its
Affiliates, on the one hand, and the Agent, the Bookrunners, Arrangers,
syndication agent, documentation agent, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Bookrunners, Arrangers, syndication agent, documentation agent, the
Lenders or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

63



--------------------------------------------------------------------------------

Section 9.18. [Reserved].

Section 9.19. Waiver of Jury Trial. Each of the Company, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

Section 9.20. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedge Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the Laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the Laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii) As used in this Section 9.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

64



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature Pages Follow]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

By:  

 

  Name:   Title: MORGAN STANLEY SENIOR FUNDING, INC., as Agent

By:  

 

  Name:   Title: [•], as a Lender

By:  

 

  Name:   Title:

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

[●], 20[●]

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Borrower”) by the lenders from
time to time party to the Credit Agreement (collectively, the “Lenders”), the
undersigned Guarantor (whether one or more, the “Guarantor”, and if more than
one, jointly and severally) hereby agrees as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees to
the Agent, for the benefit of the Agent and the Lenders, as a guaranty of
payment and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise of any and all Advances to, and all debts, liabilities and obligations
(including the obligation to pay principal, interest, charges, expenses, fees
and indemnities), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (and including interest and fees that accrue after the
commencement of any hearing under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed in such proceeding), in each case, of the Borrower (collectively, the
“Obligations”) under that certain Term Loan Credit Agreement, dated as of
June 6, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time and Morgan Stanley Senior
Funding, Inc., as Agent. All capitalized terms used herein without definition
shall have the meaning ascribed to such terms in the Credit Agreement. The
Agent’s and Lenders’ books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and, absent
demonstrable error, shall be prima facie evidence for the purpose of
establishing the amount of the Obligations. To the extent permitted by law, this
Guaranty (the “Guaranty”) shall not be affected by the validity, regularity or
enforceability of the Obligations against the Borrower or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the Obligations of the Guarantor under this Guaranty
(other than a defense of payment or performance), and, to the extent permitted
by law, the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
a defense of payment or performance).

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in [the United States of America]1.
The Guarantor shall make all payments hereunder in the manner set forth in
Section 2.13 of the Credit Agreement, as if such Section were applicable to
payment by the Guarantor hereunder. To the extent permitted by law, the
obligations hereunder shall not be affected by any acts of any legislative body
or governmental authority affecting the Borrower (but not the Guarantor),
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of the
Borrower’s property, or by economic, political, regulatory or other events in
the countries where the Borrower is located.

 

1 

Insert appropriate jurisdiction of organization of the Guarantor.

 

1



--------------------------------------------------------------------------------

3. Rights of the Agent and the Lenders. The Guarantor consents and agrees that
the Agent and Lenders may, to the extent permitted by law, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof, in each case, in accordance with the terms
of the Loan Documents; (b) take, hold, exchange, enforce, waive, release, fail
to perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations.

4. Certain Waivers. To the extent permitted by law, the Guarantor waives (a) any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor (other than a defense of payment or performance), or the
cessation from any cause whatsoever of the liability of the Borrower; (b) any
defense based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrower; (c) any right to require the Agent or any
Lender to proceed against the Borrower, proceed against or exhaust any security
for the Obligations, or pursue any other remedy in the Agent’s or any Lender’s
power whatsoever; (d) any benefit of and any right to participate in any
security, if any, now or hereafter held by the Agent or any Lender; and (e) to
the fullest extent permitted by law, any and all other defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties (other than a defense of payment or
performance). The Guarantor expressly waives, to the fullest extent permitted by
law, all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations, except, in each case, for notices expressly required
under the Credit Agreement.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid in full in cash
and any Commitments of the Lenders are terminated. If any amounts are paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Agent, for the benefit of the Lenders,
and shall forthwith be paid to the Agent to reduce the amount of the
Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until the earlier of (a) the date on which all Commitments of
the Lenders are terminated and the Advances and any other Obligations that are
then accrued and payable have been indefeasibly paid in full in cash, (b) with
respect to any individual Guarantor, the date on which such Guarantor ceases to
be a Subsidiary of the Borrower as a result of a transaction permitted under the
Credit Agreement and (c) with respect to any individual Guarantor, the date on
which the Borrower ceases to guarantee any Neptune Debt of such Guarantor (such
earlier date, the “Release Date”). Upon the occurrence of the Release Date with
respect to any Guarantor, this Guaranty and all obligations (other than those
expressly stated to survive termination) of such Guarantor (but not of any other
Guarantor for which the Release Date has not occurred) shall terminate, all
without delivery of any instrument or performance of any act by and party. At
the request of any such Guarantor following any such termination, the Agent
shall execute such documents as such Guarantor shall reasonably request to
evidence such termination. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or the Agent
or any Lender exercises its right of setoff, in respect of the Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent orany Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws, all as if such
payment had not been made or such setoff had not occurred and whether or not the
Agent is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of the
Guarantor under the immediately preceding sentence of this paragraph shall
survive termination of this Guaranty.

 

2



--------------------------------------------------------------------------------

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Agent and Lenders or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Agent; provided, however, that the Agent shall comply with any court orders
with respect to such payments.

10. Expenses. The Guarantor shall pay on demand all reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of a single primary firm and, if reasonably requested by the Agent, a single
local or foreign firm in each relevant jurisdiction of counsel for the Agent and
the Lenders, unless a conflict exists, in which case, reasonable fees and
expenses of one additional counsel in each relevant jurisdiction that is
reasonably necessary for each group of similarly situated affected Lender(s)
(taken as a whole) shall be covered) in any way relating to the enforcement or
protection of the Agent’s and the Lenders’ rights under this Guaranty, including
any incurred during any “workout” or restructuring in respect of the
Obligations. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and the Guarantor. No failure by the Agent or any Lender to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

12. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Agent and Lenders have no duty, and the
Guarantor is not relying on the Agent or any Lender at any time, to disclose to
the Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Agent and Lenders to disclose such information and any
defense relating to the failure to provide the same).

 

3



--------------------------------------------------------------------------------

13. Setoff. If and to the extent an Event of Default has occurred and is
continuing, the Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Agent or any Lender.

14. Representations and Warranties; Covenants. The Guarantor hereby (i) makes
each of the representations and warranties set forth in Section 4.01 of the
Credit Agreement and the other Loan Documents applicable to it as a Loan Party
as if set forth herein and (ii) agrees to be bound by, and perform (or, as
applicable, cause its Subsidiaries to perform) each of the covenants set forth
in Article 5 of the Credit Agreement and the other Loan Documents applicable to
it as a Loan Party.

15. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Agent and Lenders under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Agent and the Lenders from and against any and all
damages, losses, liabilities and expenses that may be suffered or incurred by
the Agent and Lenders to the same extent the Borrower would be required to do so
pursuant to Section 9.04(b) of the Credit Agreement. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
obligations and termination of this Guaranty.

16. Governing Law; Assignment; Jurisdiction; Notices.

(i) Governing Law. This Guaranty and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Guaranty or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(ii) Jurisdiction. Each party hereto irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Guaranty or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or to enforce a judgment obtained from a court in New York.

(iii) Waiver of Venue. Each party hereto irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Guaranty or any other Loan Document in any court referred
to in paragraph (ii) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

4



--------------------------------------------------------------------------------

(iv) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by applicable law.

(v) Notice. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered in accordance with
Section 9.02 of the Credit Agreement to the Guarantor at its address set forth
below or at such other address as may be specified by the Guarantor in a written
notice delivered to the Agent.

17. WAIVER OF JURY TRIAL. Each of the Guarantor, the Agent and the Lenders
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Guarantee or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

[Signature appears on following page.]

 

5



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

[SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title: Address: [521 W. 57th Street New York, New York 10019 Attn:
Treasurer]

 

Agreed and Acknowledged: MORGAN STANLEY SENIOR FUNDING, INC., as Agent By:  

 

  Name:   Title: